                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

EDGAR L. GUINTHER                                                          PLAINTIFF
ADC #100017

v.                           Case No. 5:18-cv-00296 BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                        ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 46] has been received. After de novo review of the record, the

RD is adopted. Defendants’ motion for summary judgment [Doc. No. 34] is granted in part

and denied in part. Guinther’s claims against defendant Payne are dismissed without

prejudice. Guinther’s claims against defendants Allen and Gibson may proceed. Guinther’s

motion for injunctive relief [Doc. No. 39] is denied. His motion for judgment on the

pleadings [Doc. No. 44] is denied.

      IT IS SO ORDERED this 27th day of January 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
